Citation Nr: 1105759	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to October 
2007.
These matters come before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In 
that decision, the RO denied entitlement to service connection 
for right knee patellar laxity and a left ankle sprain.


FINDINGS OF FACT

1.  The Veteran had right knee symptoms in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between a current right knee disability and the in-service 
symptoms.

2.  The Veteran had left ankle symptoms in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between a current left ankle disability and the in-service 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a left ankle 
disability are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for 
right knee and left ankle disabilities, the claims are 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VA examination reports dated in May 2008 and July 2010 reveal 
that the Veteran has been diagnosed as having a right knee strain 
and a chronic left ankle strain.  Thus, current disabilities have 
been demonstrated.

There is also evidence of in-service right knee and left ankle 
symptoms and of a continuity of symptomatology linking those 
symptoms to the current right knee and left ankle disabilities.  
The Veteran's April 2008 service connection claim (VA Form 21-
526) indicates that he reported that he began to experience right 
knee and left ankle problems in service.  Also, in his March 2009 
notice of disagreement, he claimed that his right knee and left 
ankle problems were due to in-service training which involved 
performing a "duck walk" and "ankle rolls" and running on 
uneven ground and that he had not experienced any right knee or 
left ankle injuries following service.

A February 2008 VA primary care treatment note indicates that the 
Veteran reported occasional ankle discomfort and cracking and 
knee problems.

The May 2008 VA examination report reveals that the Veteran 
reported that he experienced pain in the knee cap area and knee 
popping.  These symptoms occurred simultaneously and anywhere 
from every two days to twice a day.  The knee popping occurred 
when he straightened or flexed the knee after periods of 
prolonged flexion or extension, respectively.  He had never been 
treated for such problems.

As for his left ankle, the Veteran reported that he began to 
experience ankle symptoms in January 2006.  He claimed that he 
sustained multiple twisting injuries.  Since the onset of ankle 
symptoms, there was audible ankle cracking and constant daily 
aching on the medial and lateral ankle.  There was also 
occasional ankle swelling, with the most recent occurrence in 
March 2007 after a long run.  He did not seek any medical 
treatment for his ankle.

Examination revealed popping with repetitive manipulation of the 
knee related to slight subluxation of the patella.  There was 
mild tenderness to palpation of the ankle, inferior to the 
lateral malleolus, and subjective terminal discomfort on ankle 
dorsiflexion and foot inversion.  Diagnoses of right knee mild 
patellar laxity and a mild chronic left ankle sprain were 
provided.

The Veteran's private treatment records from Krebs Chiropractic 
Office dated from August 2008 to April 2009 indicate that he 
reported occasional right knee pain and "catching" and left 
ankle stiffness, grinding, and popping.  An examination revealed 
right knee pain and tenderness to palpation over the talus of the 
left ankle and severe crepitus during ankle inversion and plantar 
flexion.  Diagnoses of knee cartilage damage and an ankle injury 
were provided.

The July 2010 VA examination report reveals that the Veteran 
reported that he experienced intermittent right knee pain when he 
would change positions from sitting to standing.  The pain was 
2/10 in intensity and would improve with walking.  With regard to 
the left ankle, he reported that there was audible cracking 
throughout ranges of left ankle motion, stiffness which improved 
throughout the day, and intermittent pain.  The ankle pain was 
3/10 in intensity at its worst and was aggravated by walking up 
and down stairs and up hills.

Examination of the knee revealed pain on palpation of the medial 
side of the knee.  The Veteran also reported pain on the right 
side of the knee.  Anterior drawers sign was positive with 
minimal increased motion.  Examination of the left ankle revealed 
tenderness to palpation on the posterior aspect of the left 
lateral malleolus.  The Veteran was diagnosed as having a right 
knee strain.

The physician who conducted the July 2010 VA examination opined 
that the Veteran's right knee strain was not likely (less 
likely") related to service.  This opinion was essentially based 
on the fact that there was no evidence of treatment for right 
knee problems in his service treatment records and insufficient 
evidence of continued treatment for such symptoms in the years 
since service.

The examiner did not provide any opinion as to the etiology of 
the Veteran's left ankle symptoms because pain was the only 
clinical finding and X-rays did not show any evidence of 
arthritis.  No diagnosis was provided for the Veteran's left 
ankle and it was noted as "normal."  
However, the Veteran was diagnosed as having a left ankle strain 
during the May 2008 VA examination and a disability is considered 
a current disability if there is evidence of the disability at 
some time during the appeals period.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).

Furthermore, the July 2010 opinion concerning the etiology of the 
Veteran's right knee disability is entitled to little, if any, 
probative weight because the examiner clearly did not consider 
the Veteran's reports of a continuity of knee symptomatology as 
his opinion was based on a lack of evidence of chronicity or 
continuity of treatment.  

A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).  

The Veteran is competent to report in-service right knee and left 
ankle symptoms as well as a continuity of symptomatology.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
Furthermore, his reports are consistent with the evidence of 
record and there is nothing to explicitly contradict them.  The 
contemporaneous record supports the Veteran's reports of ongoing 
right knee and left ankle symptoms after service.  Therefore, the 
Board finds that his reports are also credible.  

As the weight of the evidence reflects that the Veteran 
experienced right knee and left ankle symptoms in service, he has 
been diagnosed as having current right knee and left ankle 
disabilities, and there has been a continuity of symptomatology 
since service, and resolving reasonable doubt in favor of the 
Veteran, the criteria for service connection for the currently 
diagnosed right knee and left ankle disabilities have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for a right knee disability is 
granted.

Entitlement to service connection for a left ankle disability is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


